Per Curiam : When this case was before us at the last term, we fully considered all the authorities cited, supposed to bear upon the case, and we reached the conclusion there was no reason why one tenant in common might not sue out a writ of partition, even though there was a subsisting life estate in another in the premises. By the record now before us, it appears the owner of the life interest objected to the partition, notwithstanding which, the court allowed the partition, and appointed commissioners to divide the lot. The commissioners reported partition could not be made, whereupon a sale of the lot was ordered, subject to the life estate. This order was a natural and legal sequence of the decision of this court, and was proper. The owner of the life estate can not be injured by a sale, nor can the tenants in common. Either of them can become the purchaser, and so may the tenant for life. But, independent of this consideration, there can be no legal impediment to the sale, if a partition can not be made. Though the premises may sell for less by reason of the life estate in them, that is no reason why either of the remainder-men should be delayed in proceeding to sever the tenancy as between themselves. The sooner it is severed the better it would appear to be for all parties. The judgment of the court below is affirmed. Judgment affirmed.